The opinion of the court was delivered by
Lowrie, C. J.
If this woman ever did deposit a thousand dollars with Abraham Topley, it must be presumed to have been her husband’s; for there is not a particle of evidence that she has ever acquired any property in her own right since the Act of 1848. The husband, as the head of the family, is presumed to be the owner of all the personal property possessed by the family, until the contrary appears. Here there is nothing to rebut this presumption ; for money received by the wife, before the Act of 1848, became her husband’s, and there is no evidence that she received any since. The presumption, therefore, is that the money deposited with Abraham Topley (if any) was her husband’s; and that it was in fraud of his creditors, and they alone can recover it.
Judgment affirmed.